DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 2, 7, 12 and 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to provide any antecedent basis for the term “server” in the claims. The term HSS is used in the specification, and possibly the “server” is recited to refer to HSS. However, the term “server” is broader and encompasses much more than “HSS”. 
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 2, 7, 12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2, 7, 12 and 17, it is not clear what “server” is referring to because the same term is not used in the specification. 

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


7.	Claim(s) 1, 6, 11 and 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bjelland et al., EP 1 400 138 B1 (Bjelland).
Bjelland discloses arrangement for improving the connectivity in a mobile telephone system. 
Regarding claims 1 and 11, Bjelland teaches a base station and a method performed by a base station in a wireless communication system, the method comprising: receiving, from a first core network entity, information indicating that the first core network entity is unavailable (“In step 4 the BSC notices itself or is informed by a signalling message or via operation and maintenance that SGSN 1 is not or should not be reachable for some or all traffic for some or all values of the part of the P-TMSI parameter (and therefore TLLI as well) that identifies SGSN 1.”, [0063]); receiving, from a terminal, a first message for requesting a registration (the BSC receives signaling messages and data messages; see [0064], “the BSC only re-routes signalling messages (and data messages) that contain a Foreign TLLI (Temporary Logical Link Identifier) and a Random TLLI to a new SGSN (SGSN 2). This means that messages sent within a RAU procedure when the Routing Area has changed and messages sent within an Attach procedure are re-routed to the new SGSN (SGSN 2)”); selecting a second core network entity based on the information (“The BSC will therefore route the next MS originated data or signalling 30 message that contains such a TLLI value to anew SGSN, SGSN 2 as shown in step 5.”, [0063]); and transmitting, to the second core network entity, a second message including the first message (“the BSC only re-routes signalling messages (and data messages) that contain a Foreign TLL! (Temporary Logical Link Identifier) and a Random TLLI to a new SGSN (SGSN 2). This means that messages sent within a RAU procedure when the Routing Area has changed and messages sent within an Attach procedure are re-routed to the new SGSN (SGSN 2).”, [0064]). 
Regarding claims 6 and 16, Bjelland teaches a terminal and a method performed by a terminal in a wireless communication system, the method comprising: transmitting, to a base station, a first message for requesting a registration (the BSC receives signaling messages and data messages; see [0064], “the BSC only re-routes signalling messages (and data messages) that contain a Foreign TLLI (Temporary Logical Link Identifier) and a Random TLLI to a new SGSN (SGSN 2). This means that messages sent within a RAU procedure when the Routing Area has changed and messages sent within an Attach procedure are re-routed to the new SGSN (SGSN 2)”); and receiving, from a second core network entity, a second message as a response to the first message (“In case SGSN 2 receives an Attach Request message or a RAU Request message in step 5, a normal Attach procedure or RAU procedure, respectively, will be performed in step 5, 6 and 7, only that SGSN 2 uses the old P-TMS! (or TLLI) and the old RA to determine that the MS previously was attached to SGSN 1. Step 7 will in this case contain the last part of this Attach or RAU procedure.”, [0066]), wherein the second core network entity is selected based on information indication that a first core network entity is unavailable transmitted from the first core network entity (“In step 4 the BSC notices itself or is informed by a signalling message or via operation and maintenance that SGSN 1 is not or should not be reachable for some or all traffic for some or all values of the part of the P-TMSI parameter (and therefore TLLI as well) that identifies SGSN 1. The BSC will therefore route the next MS originated data or signalling 30 message that contains such a TLLI value to anew SGSN, SGSN 2 as shown in step 5.”, [0063]). 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.	Claims 2-5, 7-10, 12-15, and 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bjelland.
Regarding claims 2-5, 7-10, 12-15, and 17-20, Bjelland fails to specifically teach that a context of the terminal is retrieved by the second core network entity from a server, the first message does not include information for identifying a core network entity, the second core network entity is selected further based on load balancing across candidate core network entities, and transmitting, to the terminal, a third message as a response to the first message, the third message including an identity for the terminal. However, these are well known details which can be readily employed when implementing the teaching of Bjelland. Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to incorporate these well known details into the teaching of Bjelland in order to make an optimum working system. 

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Venkatachalam et al. PG Pub., the Schwartz PG Pub., the Burbidge et al. PG Pub., the Roberts et al. patent, the Babbar et al. PG Pub., are cited for further references. 


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MIN JUNG/Primary Examiner, Art Unit 2472